The libelant with the aid of a sloop and several men, raised for the defendant the boiler and machinery of a wrecked steamboat. He claims a salvage reward for the service, or a quantum valebat compensation, of at least $25 per day, amounting to $218.60, and, upon the evidence, the latter sum appears no more than reasonable compensation for the service rendered, without considering it one of a salvage character. The respondent proves by his agent that he made a specific contract with the libelant to do the work for the gross sum of $25. The witness, was not discredited, nor was there evidence contradicting him on this point. Evidence was offered by the respondent that he had dispossessed the libelant of the machinery after it was raised, by replevin, and had tendered him in specie $25 before suit brought.
Held, that iibelant’s recovery must be limited, on the testimony, to $25; that the re-plevin action did not affect the merits of this suit; and that the tender proved, not having been made in court, did not bar costs. Decree for the libelant for $25, with interest from October 10, 1854, and full costs.